United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3166
                                   ___________

Jerome J. Little, II,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Frank Atkinson; James Rush; Sebastian *     [UNPUBLISHED]
County; Unknown Defendants,           *
                                      *
            Appellees.                *
                                ___________

                             Submitted: March 17, 2006
                                Filed: April 20, 2006
                                 ___________

Before WOLLMAN and RILEY, Circuit Judges, and ROSENBAUM,1 District Judge.
                            ___________

PER CURIAM.

     Jerome J. Little II appeals from the district court’s2 dismissal of his 42 U.S.C.
§ 1983 conditions of confinement claim. For reversal, Little argues that the clear
weight of the evidence does not support the judgment. Having carefully reviewed the


       1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, sitting by designation.
       2
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom this case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
record and the parties’ briefs, we conclude that the district court’s findings of fact are
not clearly erroneous and that the evidence presented supports the district court’s
judgment.

      Accordingly, we affirm the judgment on the basis of the district court’s
thorough memorandum opinion. See 8th Cir. Rule 47B.
                    ______________________________




                                           -2-